EXHIBIT 10.13
 
SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (“Agreement”) is made as of June 26, 2014, by and
between Caerus Discovery, LLC, a Delaware limited liability company with its
principal place of business located at 10650 Pyramid Place, Manassas, Virginia
20110 (“Caerus”), and Cannabis Therapy Corp, a Nevada corporation with its
principal place of business located at 4450 Arapahoe Avenue, Ste 100, Boulder,
CO 80303 (“CTCO”) (each a “Party” and together the “Parties”).
 
WHEREAS, Caerus possesses resources, including laboratory space and trained
personnel with scientific know how (the “Resources”); and
 
WHEREAS CTCO possesses confidential material (the “Material”) and information
(the “Information”), including but not limited to intellectual property, know
how, data, test results, written materials and the like provided; and
 
WHEREAS, CTCO desires to contract with Caerus for the purpose of executing
assays and animal studies (the “Services”) utilizing the Materials and
Information, and
 
WHEREAS, Caerus will need the Material and the Information in order to provide
CTCO with the Services.
 
NOW THEREFORE, CTCO is willing to make available to Caerus the Material and the
Information for the aforesaid purpose subject to the following terms and
conditions:


1. Services and Supply of Material and Information.
 
a. Caerus will perform research Services for CTCO for the purpose of executing
specific, specialized cell based assays and animal studies to provide CTCO data
to support product development and design. These Services will begin on July
1st, 2014. Caerus will arrange for qualified personnel to support its
obligations under this Agreement. Caerus shall, and shall cause its personnel
to, comply with all applicable laws and regulations in the performance of the
Services. Caerus will use its best effort to adhere to all applicable Good
Laboratory Practice regulations during the course of performance of the
Services.
 
b. CTCO hereby agrees to provide the Material and the Information to Caerus when
required to support the requested Services. At the written request of Caerus,
CTCO, in its sole discretion, may elect to provide Caerus with additional
quantities of the Material or copies of Information or with additional materials
or information not described in this Agreement. Any such request shall be in the
form of a letter referencing this Agreement, executed by Caerus and
countersigned by CTCO, and describing in detail the type and/or quantity of
materials or information desired. All additional materials or information
supplied to Caerus shall be considered Material and Information, as the case may
be, and as such shall be governed by the terms of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
c. Caerus acknowledges that:
 
THE CTCO MATERIAL AND INFORMATION IS NOT INTENDED FOR USE IN HUMANS. CAERUS
AGREES THAT CTCO MATERIAL INFORMATION DESIGNATED AS BIOSAFETY LEVEL 1 OR 2
CONSTITUTES KNOWN PATHOGENS AND THAT OTHER CTCO MATERIALS AND INFORMATION NOT SO
DESIGNATED AND ANY PROGENY OR MODIFICATION MAY BE PATHOGENIC UNDER CERTAIN
CONDITIONS. CAERUS ASSUMES ALL RISK AND RESPONSIBILITY IN CONNECTION WITH THE
RECEIPT, HANDLING, STORAGE, DISPOSAL, TRANSFER AND USE OF THE CTCO INFORMATION
INCLUDING WITHOUT LIMITATION TAKING ALL APPROPRIATE SAFETY AND HANDLING
PRECAUTIONS TO MINIMIZE HEALTH OR ENVIRONMENTAL RISK. CAERUS AGREES THAT ANY
ACTIVITY UNDERTAKEN WITH THE CTCO MATERIALS, INFORMATION AND ANY PROGENY OR
MODIFICATION WILL BE CONDUCTED IN COMPLIANCE WITH ALL APPLICABLE GUIDELINES,
LAWS AND REGULATIONS.
 
d. In consideration for performance of the Services by Caerus, CTCO agrees to
pay Caerus as provided in Schedule A
 
2. Limited Use. Caerus agrees that the Material and Information:
 
a. shall only be used for Services as set forth herein;
 
b. shall not be used, directly or indirectly, for commercial purposes including
filing patent applications thereon;
 
c. may only be used for investigational use in laboratory animals and/or in
vitro studies and not for human use; and
 
d. may not be analyzed, reverse engineered modified or changed in any manner.
 
3. Distribution and Control.
 
a. Caerus shall not provide access to or distribute any Material or Information
to any third party other than employees of Caerus who are working on the
Services and who are bound by the requirements of this Agreement. Caerus shall
not use any Material or Information in research or development activities with
any third party commercial entities. Upon the reasonable written request of
Caerus, CTCO will consider allowing the Material or Information to be
distributed to an affiliate of Caerus, provided such affiliate first enters into
an agreement in substantially the same form as this Agreement.
 
b. In addition, Caerus shall notify its employees who are involved in the
Services of the terms of this Agreement and obtain acceptance of terms of this
agreement from all external persons who have access to the Material and the
Information. If Caerus is requesting delivery outside the United States, it
agrees to not knowingly export or re-export any technical data or materials
furnished to it under this Agreement, any part thereof or any direct product
thereof, directly or indirectly, without first obtaining permission to do so
from the U.S. Department of Commerce, the U.S. Food and Drug Administration
and/or other appropriate governmental agencies, into Afghanistan, the People’s
Republic of China, South Africa, Namibia, or any of those countries listed from
time-to-time in supplements to Part 370 to title 15 of the Code of Federal
Regulations in Country Groups Q, S, W, Y or Z.
 
4. Confidentiality.
 
a. Caerus understands that the Material and Information represent a significant
investment on the part of CTCO and are considered proprietary to CTCO. All
Material and Information provided by CTCO shall be deemed to be confidential
information of CTCO, to be held in strict confidence by Caerus and Related
Parties as defined below. Except as otherwise provided for herein, Caerus shall
not disclose, use, publish or make available all or any portion of the
Information or Material to any third party without the prior written consent of
CTCO.
 
 
2

--------------------------------------------------------------------------------

 
 
b. Caerus agrees to treat in confidence the Information, Material, all
Developments (as defined herein) and all other confidential information provided
by CTCO to Caerus, except for (i) information that is or becomes publicly
available through no fault of Caerus, (ii) information disclosed to Caerus
without imposition of an obligation of confidentiality by an independent,
unaffiliated third party rightfully in possession of such information, or (iii)
information required to be disclosed by Caerus to comply with applicable laws or
governmental regulations; provided, however, Caerus agrees to provide prior
written notice of such disclosure to CTCO and take reasonable and lawful actions
to avoid and/or minimize the extent of such disclosure.
 
c. If Caerus becomes aware or has knowledge of any unauthorized use or
disclosure of the Material or Information, it shall promptly notify CTCO of such
unauthorized use or disclosure and thereafter, it shall take all reasonable
steps, to assist CTCO in attempting to minimize any potential or actual damages
or losses resulting from such unauthorized disclosure.
 
d. “Related Parties” shall mean any entity or person related to or affiliated
with Caerus including Caerus’s officers, directors, employees, agents,
representatives, consultants, attorneys, and advisors to the extent such
entities or persons receive Confidential Information.
 
e. Caerus acknowledges that CTCO is a public company which files annual,
quarterly and current reports with the United States Securities and Exchanges
Commission and that certain confidential information, and Material and
Information, may constitute, when disclosed to Caerus and for some period
thereafter, material, non-public information for purposes of the federal
securities laws. Accordingly, Caerus acknowledges that there may be securities
law restrictions on Caerus’s and Related Parties’ trading in CTCO's securities
whenever Caerus and Related Parties are in possession of such Confidential
Information and Caerus and Related Parties agree to refrain from such trading
under such circumstances.
 
5. Transfer of Rights. No right or license is granted under this Agreement by
either Party to the other, either expressly or by implication, except those
specifically set forth herein. It is understood that any and all existing
proprietary rights, including but not limited to patent rights, trademarks and
proprietary rights, in and to the Material and Information shall be and remain
with CTCO, and nothing contained in this Agreement shall be deemed to grant,
either directly or by implication, estoppel or otherwise, any right or license
to any intellectual property rights owned by CTCO.
 
6. Ownership of Material, Information and Development.
 
a. Caerus acknowledges and agrees that all Material and Information, including
without limitation, all patents, patent applications, trademarks, trade names,
inventions, copyrights, know-how, and trade secrets arising under statutory or
common law or by contract and whether or not perfected (collectively “IP
Rights”), relating to the Material and Information provided are and shall be
owned by CTCO, and Caerus has no right to ownership of the Material or
Information.
 
b. Caerus shall promptly notify CTCO in writing if it develops or discovers any
development, invention, improvement, use, method, technique, conception, know
how, technical data, specification, information, or result relating to any
Material or Information (or any portion thereof), and any modification, newly
discovered property, use or new use of the Material or Information that is
developed or discovered by Caerus, including new substances (collectively,
“Developments”). Caerus will (i) supply to CTCO the results of the Services
within thirty (30) days of the completion of the research and (ii) update CTCO
as to the progress of the Services, as reasonably requested by CTCO.
 
 
3

--------------------------------------------------------------------------------

 
 
c. All Developments shall be owned by CTCO. Caerus agrees to execute any
assignments necessary to transfer title of such Developments in and to CTCO.
 
d. CTCO shall, at CTCO’s expense, have sole responsibility (but not the
obligation) for the preparation, filing, prosecution and maintenance of patent
applications and rights relating to Developments and results of the Services.
Caerus agrees to provide reasonable assistance and cooperation to CTCO to
facilitate such filing, prosecution and maintenance.
 
e. CTCO shall have the first right, but not the obligation, at its own expense,
to bring suit or other appropriate legal action against any actual or suspected
infringement of the rights covering the Information, Materials, Developments and
results of the Services.
 
7. Publication. In order to protect CTCO’s proprietary and/or patent rights to
the Material and Information, Caerus agrees that it will not publish or publicly
disclose the Services or any results thereof without the prior written consent
of CTCO.
 
8. Right to Use IP Rights and Developments. CTCO hereby grants to Caerus a
nonexclusive, royalty free license, without the right to grant sublicenses,
under its intellectual property rights in any IP Rights and Developments, for
the limited purpose of conducting the Services for CTCO.
 
9. Use of Each Party’s Name or Trademarks. Except as set forth in Section 6,
Caerus shall not use the name of CTCO or any variant of the foregoing in any
advertising or publicity matter without the prior written approval of CTCO, such
consent not to be unreasonably withheld or delayed. Nothing in this Agreement
shall be construed to affect CTCO’s rights, title and interests in and to
trademarks registered or owned by the CTCO.
 
10. Reports; Access.
 
a. Caerus shall provide quarterly written reports to CTCO regarding the progress
and status of the Services, plus a status as to the Developments and shall
provide a final report to CTCO upon completion of the Services describing the
results of the Services utilizing the Material and/or Information and all
Developments. Caerus shall keep complete and accurate records, including reports
of all Services performed by it under this Agreement. Such records shall be
available at all reasonable times during normal business hours for inspection,
examination or copying by or on behalf of CTCO at CTCO 's expense. Caerus agrees
to retain all such records, including all raw data, for a period of not less
than three (3) years from the date of termination of this Agreement, or such
longer period as may be required by applicable law. At such time, CTCO may, at
CTCO’s option following notice from Caerus, either have Caerus submit all such
records to CTCO or have Caerus continue to retain such records subject to
payment of a data storage charge at the rate Caerus charges for data storage.
 
b. Caerus will permit representatives of CTCO to have access at reasonable times
to laboratory facilities of Caerus for the purpose of observing performance of
Services and/or reviewing resulting data as CTCO deems reasonably necessary.
 
11. Return of Material. Within thirty (30) days following a written request from
CTCO, Caerus shall destroy, or at CTCO’s option, return to CTCO, any remaining
Material and shall return all of the Information, including all reproductions
and copies thereof and shall immediately delete all references thereto stored
electronically.
 
12. Governmental Regulations. Caerus agrees to comply with all governmental
regulations and guidelines, which are applicable to the Caerus’s use of the
Material.
 
 
4

--------------------------------------------------------------------------------

 
 
13. Warranty.
 
Caerus shall bear all risk to it resulting from its use of, access to or
disposal of the Material. CTCO MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE MATERIAL.
THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR THAT THE USE OF THE MATERIAL WILL NOT INFRINGE PATENT,
COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHT OF OTHERS. CTCO MAKES NO
WARRANTIES AS TO THE IDENTITY, PURITY, OR ACTIVITY OF A PARTICULAR SAMPLE.
 
14. Liability; Indemnity; Insurance.
 
a. In no event shall CTCO be liable for any use of the Material by Caerus or any
damages related thereto.
 
b. Caerus hereby agrees to defend, indemnify and hold CTCO harmless from any
loss, claim, damage, expense (including without limitation any legal expenses)
or liability, of any kind or nature, which may arise from Caerus’s activities
hereunder including (i) its use, testing, administration, storage, or disposal
of the Material, (ii) its use of the Information or (iii) a breach of any of its
representations or warranties made herein, except to the extent the same was
directly caused by the gross negligence or willful misconduct of employees of
CTCO.
 
c. Caerus shall maintain, during the term of this Agreement, Comprehensive
General Liability Insurance, including but not limited to third party liability,
with reputable and financially secure insurance carrier(s) to cover all claims
against liability arising out of the Services and shall provide annually to CTCO
a certificate of such insurance.
 
15. Governing Law. The validity and interpretation of this Agreement and the
legal relations of the parties to it shall be governed by the laws of the state
of Colorado, without reference to conflicts of law provisions thereof.
 
16. Term and Termination. This Agreement shall terminate upon the earlier of (i)
the completion of the Services, (ii) thirty (30) days after CTCO notifies Caerus
of such termination, or (iii) one year after the effective date. The respective
rights and obligations of the Parties set forth in Sections 5 through 15 of this
Agreement shall indefinitely survive the expiration or termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.
 
17. Assignment and Subcontracting. This Agreement may not be assigned or
subcontracted by Caerus without the prior written consent of CTCO.
 
18. Entire Agreement; Amendment. This Agreement sets forth the entire
understanding between the parties, and this Agreement cannot be changed or
amended except by written agreement executed by the parties.
 
 
5

--------------------------------------------------------------------------------

 
 
19. Independent Contractors. Nothing contained in this Agreement shall be
construed or implied to create an agency, joint venture or partnership among the
Parties and no Party shall have any authority by virtue of this Agreement to
contract or otherwise act on behalf of the other. No party shall represent
itself as an agent of any other Party.
 
20. Notices. All notices from one party to the other will be in writing and will
be delivered by addressing the same, to the applicable addresses set forth in
this Agreement, or at such other address as either party may specify in writing
to the other. Notices shall be sent by e-mail and/or overnight courier,
certified mail, return receipt requested, or by other means of delivery
requiring a written acknowledged receipt. All notices shall be effective upon
receipt.
 
21. Severability; Waiver. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never compromised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar to terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the parties herein. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
party hereto of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.
 
22. Signatures. This Agreement may be signed in two counterparts, neither of
which need contain the signatures of each of the parties, each of which shall be
deemed to be an original, and both of which taken together shall constitute one
and the same instrument. Facsimile signatures shall be binding as original
signatures.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

Cannabis Therapy Corp.   Caerus Discovery, LLC                   By:
/s/ Soren Mogelsvang
  By:
/s/ Cohava Gelber
     
Name: Soren Mogelsvang
   
Name:  Cohava Gelber
     
Title:   CEO
   
Title:    President and CEO
   

 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Payment Schedule, Amounts and Terms


Caerus will invoice CTCO for rendered Services on a project-by-project basis,
with payment due within 30 days.


The scope and approximate cost of each project will be defined and agreed upon
prior to project start.
 
 
7

--------------------------------------------------------------------------------